DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
In light of applicant’s amendment to claims 1, 8, 33 & 35, pending claims 1-2, 4-9, 22-27, 29-30, 33 & 35 are found to be in condition for allowance as explained further below.

Allowable Subject Matter
Claims 1-2, 4-9, 22-27, 29-30, 33 & 35 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art of record, Hata (US 2006/0228555 A1), does not fairly teach or suggest, in particular, an electrolyte sheet formed from a green sheet including a binder with an acid value ratio, defined in the instant specification as: acid value ratio = acid value / (acid value + amine value + hydroxyl value), ranging from 0.01 to 0.1 ([0058] & [0105]). As noted in the instant specification, when the acid value ratio is within the above described range “cracks or tucks are unlikely to occur even when the long tape is wound, and crazing is unlikely to occur even when the green tape is cut into predetermined dimensions, and thereby it becomes possible to obtain an electrolyte sheet in which the number of cracks is extremely low even if the green sheet is fired” ([0058]).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANAEL T ZEMUI whose telephone number is (571)272-4894. The examiner can normally be reached M-F 8am-5pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BARBARA GILLIAM can be reached on (571)272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHANAEL T ZEMUI/Examiner, Art Unit 1727